Citation Nr: 0112940	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  98-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic seizure 
disorder.

2.  Entitlement to service connection for residuals of a 
right wrist injury.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to June 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO) which, in pertinent part, denied entitlement to service 
connection for chronic seizure disorder, residuals of a right 
wrist injury and a back disorder.  It was previously before 
the Board in March 2000, at which time it was remanded for 
additional development.  The case has been returned for 
further appellate consideration.  

The veteran presented testimony at a personal hearing held at 
the RO in December 1998.  Subsequently, the veteran and his 
spouse presented testimony at a videoconference hearing 
conducted by the undersigned member of the Board in November 
1999.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

The Board observes that the veteran was afforded VA 
examinations most recently in October 1996.  Review of the 
"exam worksheet," which shows that the examinations were 
ordered in October 1996, indicates that the claims file was 
not designated to be needed for the scheduled examinations.  
The Board notes that such a medical examination should "take 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); 38 C.F.R. § 4.2 (2000) ("[i]f a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes").  

The Board further notes that pursuant to a remand dated in 
March 2000 the RO was asked to request the Social Security 
Administration (SSA) to furnish a copy of the administrative 
decision granting the veteran disability benefits, if any, as 
well as "copies of the medical examination reports and 
treatment records" reviewed by that agency in granting the 
veteran such benefits.  Review of the record shows that while 
a decision from the SSA Office and Hearings and Appeals was 
received by VA in March 2000 showing that the veteran had in 
fact been determined to be disabled in June 1998, in part due 
to "severe" seizure disorder, back pain, neck pain, and 
residual effects of a right wrist injury, copies of medical 
records utilized by SSA in making its decision were not 
obtained by VA.  

The Board notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and that VA has a duty to assist the 
appellant in gathering such records when put on notice that 
the appellant is receiving SSA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992) and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
Court, in Lind v. Principi, 3 Vet. App. 493 (1992), held that 
VA breached its statutory duty to assist the veteran in 
developing facts pertinent to his claim of service connection 
for multiple sclerosis by failing to obtain the veteran's 
Social Security records, where his application for 
compensation or pension indicated that SSA had determined 
that the veteran was totally disabled due to multiple 
sclerosis.  As such records could contain a medical opinion 
suggestive of a nexus between the appellant's currently 
claimed disorders, and his period of service, securing such 
medical records is deemed appropriate prior to resolving this 
appeal.

As such, pursuant to the provisions of the above-discussed 
Veterans Claims Assistance Act of 2000, as well as in order 
to comply with the statutory duty to assist, which includes 
the providing of assistance in obtaining records as well as 
to the providing of examinations or obtaining medical 
opinions when necessary, the veteran should be afforded 
appropriate VA examinations in an attempt to ascertain the 
nature, severity, and the etiology of the disorders for which 
he is currently seeking service connection.  See also 38 
C.F.R. § 3.326 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any additional medical providers, 
either private or VA, who have treated 
him for any of his claimed disorders.  
After securing any necessary release, the 
RO should attempt to obtain records of 
any treatment identified by the veteran 
which have not already been associated 
with record.  All records obtained should 
be added to the claims folder.  

2.  The RO should take the appropriate 
action to obtain copies of the medical 
records used by SSA in the adjudication 
of the June 1998 SSA favorable decision.  
All records so obtained should be 
associated with the claims folder.  

3.  VA examinations by appropriate 
specialists should be performed in order 
to determine the nature, severity, and 
etiology of any seizure disorder, right 
wrist injury residuals, and back 
disorder.  If a diagnosis as to any or 
all of these disorders is made, the 
examiner should specify whether it is at 
least as likely as not that the diagnosed 
disorder(s) is related to the veteran's 
period of active service.  The claims 
folder and a copy of this Remand must be 
made available to and thoroughly reviewed 
by the examiner prior to the 
examinations.  A complete rationale for 
any opinions expressed should be included 
in the examination reports.

4.  The RO is to ensure that copies of 
all correspondence sent to the veteran 
with regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Subsequently, after undertaking any 
additional development deemed 
appropriate, the RO should re-adjudicate 
the issues in appellate status, taking 
into account all applicable laws and 
regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


